                 Post-trial Motions Hearing
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 1 of 106 PageID #: 37191




DEFENDANTS’ MOTION FOR JMOL
ON NON-INFRINGEMENT AND
INVALIDITY (DKT. 578)
KAIST IP US OPPOSITION (DKT. 592)
DEFENDANTS’ REPLY (DKT. 602)
KAIST IP US SURREPLY (DKT. 618)
                                                                                          1
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 2 of 106 PageID #: 37192




   Gate Formed On Second Oxide Layer




                                                                                     2
      Dr. Kuhn’s Testimony to the Jury
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 3 of 106 PageID #: 37193




                                                                              Underlying
                                                                              images are in
                                                                              the record




                                                                                              3
      Dr. Kuhn’s Testimony to the Jury
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 4 of 106 PageID #: 37194




Q. And what about TEM images, do they confirm this
   element, as well?
A. Yes. I’d like to point out Document PX-0373. And in
   PX-0373 I’ve indicated the gate in pink so it matches
   the model. And you can see the gate here, and it’s
   wrapping around Fin active region, so it’s on the first
   oxide layer which is on the top and the second oxide
   layer which is over there on the side.
                                                 Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed)
                                                 at 22:17-24 (emphasis added)




                                                                                                 4
    Dr. Subramanian Did Not Dispute Dr. Kuhn
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 5 of 106 PageID #: 37195




Q. And there’s nothing in your report that disputes that
   there’s a gate which is formed on said first and second
   oxide layer, fair point?
A. With respect to the gate itself, that’s true. I have not
   written --
Q. In your report, you don’t discuss the limitation, a gate
   which is formed on said first and second oxide, fair point?
A. I don’t remember specifically, but it certainly -- it sounds
   reasonable.
Q. You don’t discuss it as a basis for non-infringement?
A. As – as an independent point, I think that’s true.
                                            Dkt. 496, June 14, 2018 AM Trial Tr. at 81:21-25 (cross)
                                            (emphasis added)
                                                                                                       5
          Dongwon Kim: SiO2 and HfO Form
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 6 of 106 PageID #: 37196

          “One Continuous Layer of Oxide”


Q. Now, Dr. Kim, the -- in the 14-nanometer devices, there is one
   continuous layer of oxide -- of gate oxide that wraps around
   all three sides of the Fin, correct?
A. Yes, that is correct.
                                                  Dkt. 494, June 13, 2018 PM Trial Tr. at 16:5-8 (cross)




Q. That gate oxide is a combination of silicon dioxide and
   Hafnium oxide, correct?
A. That is correct.
                                                Dkt. 494, June 13, 2018 PM Trial Tr. at 16:12-14 (cross)
                                                                                                           6
        Dongwon Kim Defines “One Oxide”
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 7 of 106 PageID #: 37197




Q. And then there’s a gate which is formed on the oxide that
   exists on all three sides, correct?
A. That is correct.




                                           Dkt. 494, June 13, 2018 PM Trial Tr. at 16:5-11 (cross)
                                           (emphasis added)



                                                                                                     7
     Heedon Jeong: SiO2 and HfO Form
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 8 of 106 PageID #: 37198

      “One Continuous Oxide Layer”


QUESTION: And so just like in that figure, it’s depicting
one continuous – continuous oxide layer on all three
sides of the Fin, correct?

ANSWER: Correct.

                           Dkt. 493, June 13, 2018 AM Trial Tr. at 52:9-12 (Heedon Jeong)




                                                                                            8
    Dr. Kuhn: SiO2 and HfO Form “One Layer”
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 9 of 106 PageID #: 37199




Q. Now, what is this gate oxide layer in the accused devices
   made up of?
A. The gate oxide layer has two components. There’s a
   component called Hafnium oxide, which is a dark color in
   these images. And there’s a component called silicon oxide or
   silicon dioxide which is the light layer in the images.
                  Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed) at 11:19-24 (Dr. Kuhn) (emphasis added)




Q. Do these components, the Hafnium oxide and the silicon
   dioxide, do these components operate as one layer?
A. Yes, sir.
                                    Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed) at 12:9-11 (Dr. Kuhn)


                                                                                                          9
      Dr. Subramanian: SiO2 and HfO Form
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 10 of 106 PageID #: 37200

               “One Gate Oxide”
Q. After refreshing your recollection, you would agree that
   the accused devices have one gate oxide which -- which
   wraps around the surface?
A. Yes.
Q. And that one gate oxide is Hafnium oxide and silicon
   dioxide, fair?
A. Yes, it has both of those layers in there.
Q. Sir, let me reask the question. There’s one gate oxide?
A. Yes, sir.
Q. Made up of Hafnium oxide and silicon dioxide, yes or no?
A. Yes, sir.
                                          Dkt. 496, June 14, 2018 AM Trial Tr. at 85:17-86:1
                                          (Subramanian cross) (emphasis added)
                                                                                               10
   Dr. Wallace: SiO2 and HfO “Work Together
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 11 of 106 PageID #: 37201

            to Form the Gate Oxide”


Q. (By Mr. Sheasby) So the gate oxide in the accused devices is
   composed of silicon dioxide and Hafnium oxide, correct?
A. That’s correct.
Q. And they work together to form the gate oxide, correct?
A. That’s correct.
Q. And so there is this gate oxide layer and on top of it is formed
   a gate, correct?
A. That’s correct.
                                       Dkt. 494, June 13, 2018 AM Trial Tr. at 196:18-197:1 (Wallace
                                       cross) (emphasis added)



                                                                                                       11
   SiO2 and HfO Combinations Were Not New
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 12 of 106 PageID #: 37202




Dr. Kuhn’s testimony to the jury:
             Q. So was the idea of using these kinds of components,
                the Hafnium oxide and the silicon dioxide, was that
                known as a gate oxide layer?
             A. Yes. I cite here an article from 2004. This is a
                review article. It’s from Robertson. It cites a
                number of publications over prior decades, and it
                describes combinations of silicon dioxide, Hafnium
                dioxide. There is other High-k dioxides, and it also
                describes putting one on top of the other.
             Q. And this is at PX-580?
             A. This is at PX-580, correct.
                                              Dkt. 490, June 12, 2018 AM Trial Tr. (sealed) at 12:22-13:5
                                              (emphasis added)
                                                                                                            12
    Prof. Lee: No Limits on Type of Gate Oxide
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 13 of 106 PageID #: 37203

            in ’055 Patent Specification



Q. Does your specification place any remnants [sic] on the
   composition of the gate oxide layer?
A. No, my patent specification allows for different materials
   to make up a gate oxide layer.


                                                Dkt. 488, June 11, 2018 AM Trial Tr. at 86:17-20




                                                                                                   13
             Prof. Lee’s Testimony Is Relevant
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 14 of 106 PageID #: 37204




“[W]hen an inventor’s understanding of a claim term is expressed
in the prior art, it can be evidence of how those skilled in the art
would have understood that term at the time of the invention.”

--     ArcelorMittal France v. AK Steel Corp., 700 F.3d 1314,
       1322 (Fed. Cir. 2012)




                                                                                             14
Only Testimony in Record Regarding Plain Meaning
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 15 of 106 PageID #: 37205




     Dr. Kuhn: no limits on the composition of the oxide


   Q. And the claims do not require any particular
      compensation [sic] to the gate oxide layer, do they?
   A. No, sir.
                                        Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed) at 12:12-14




                                                                                                    15
Only Testimony in Record Regarding Plain Meaning
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 16 of 106 PageID #: 37206




  Dr. Kuhn: claim language does not require the gate to be
  directly on the SiO2 portion of the gate oxide


   Q. And is there anything in the claims that require the gate
      to be directly on the SIO2 layer?
   A. No, sir, there’s nothing in the claims that says that the
      gate is directly on an SIO2 layer.
                                        Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed) at 23:2-5
                                        (emphasis added)




                                                                                                  16
       Defendants Never Sought Narrowing
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 17 of 106 PageID #: 37207

          Formed “Directly” Limitation



“Litigants waive their right to present new claim construction
disputes if they are raised for the first time after trial.”

--     Cordis Corp. v. Boston Sci. Corp., 561 F.3d 1319,
       1331 (Fed. Cir. 2009) (citations, quotations omitted)




                                                                                            17
   Defendants Never Sought Narrowing
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 18 of 106 PageID #: 37208

      Formed “Directly” Limitation



Allowing the Defendant to make the intervening layer argument in
opening: “Those are the ones you'll recall that have to do with the
issue of formed on . . . and I've heard the arguments about whether or
not this raises an issue of claim construction that requires a precise
construction or guidance from the Court . . . do not find that
argument as to the plain and ordinary meaning of the claim
language itself as compared to the accused products is improper”


Charging Conference: MR. CHOUNG: Your Honor, then from Plaintiffs
in that regard, we'd like to renew our objections to the ruling on the
claim construction for "directly formed on" to preserve the record.


   6/11/18 AM at 139:24-140:
   6/15/18 AM at 22:4-9
                                                                                        18
       Defendants Never Sought Narrowing
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 19 of 106 PageID #: 37209

          Formed “Directly” Limitation


“[I]f Lawson desired such a narrow definition, it could (and
should) have sought a construction to that effect. In the
absence of such a construction, however, the jury was free to
rely on the plain and ordinary meaning of the term . . . .”

--     ePlus, Inc. v. Lawson Software, 700 F.3d 509,
       520 (Fed. Cir. 2012)




                                                                                            19
     Defendants’ Formed “Directly” Construction
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 20 of 106 PageID #: 37210

          Contradicts the Claim Language



“In the parlance of patent law, the transition ‘comprising’
creates a presumption that the recited elements are only a
part of the device, that the claim does not exclude
additional, unrecited elements.”

--      Crystal Semiconductor Corp. v TriTech Microelectronics
        Intern. Inc., 246 F.3d 1336, 1348 (Fed. Cir. 2001)
        (emphasis added)



                                                                                             20
  Defendants’ Formed “Directly” Construction
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 21 of 106 PageID #: 37211

       Contradicts the Claim Language
Dr. Subramanian agreed with the definition of “comprising”:
      Q. Now, comprising means includes but not limited
         to; is that fair?
      A. Yes, sir.
      Q. Comprising allows you – comprising does not
         exclude additional features; is that fair?
      A. That’s true.
      Q. And so when the jury considers infringement in
         this case and it looks at that work ‘comprising,’
         you would agree that it should keep in mind that
         the claim doesn’t exclude additional features?
      A. In general, yes.
                                           Dkt. 496, June 14, 2018 AM Trial Tr. at 80:8-15 (cross)
                                           (emphasis added)
                                                                                                     21
                  Jury Instructed On DOE
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 22 of 106 PageID #: 37212




“In order to prove direct infringement of a patent claim,
the Plaintiff, KAIST, must show by a preponderance of
the evidence that the accused product includes each and
every element, requirement, or limitation of the claim
either literally or under the Doctrine of Equivalents.”


                                                 Dkt. 498, June 15, 2018 Trial Tr. at 46:5-9
                                                 (the Court) (emphasis added)




                                                                                               22
No Requirement that Expert Sponsor Formal DOE
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 23 of 106 PageID #: 37213

 Opinion for Jury to Find Infringement by DOE
“West Bend argues that Presto did not provide
sufficiently explicit witness testimony . . . .”

“[P]roof of equivalency is not a matter of formula, but
of evidence appropriate to the case . . . . [N]o specific
formulation of evidence and argument is required.”

-- Nat. Presto Indus., Inc. v. West Bend Co., 76 F.3d 1185,
1191 (Fed. Cir. 1996) (emphasis added)




                                                                                            23
      SiO2 and HfO “Operate as One Layer”
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 24 of 106 PageID #: 37214




Dr. Kuhn:

Q. Do these components, the Hafnium oxide and the silicon
   dioxide, do these components operate as one layer?
A. Yes, sir.
                                               Dkt. 490, June 12, 2018 AM Trial Tr. (sealed) at 12:9-11




                                                                                                          24
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 25 of 106 PageID #: 37215




Gate Oxide Formed On First Oxide Layer




                                                                                      25
 Dr. Kuhn’s Demonstrative to the Jury
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 26 of 106 PageID #: 37216




                                                                              Underlying
                                                                              images are in
                                                                              the record




                                                                                              26
      Dr. Kuhn’s Testimony to the Jury
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 27 of 106 PageID #: 37217




Q. And what about TEM images, do they confirm this
   element, as well?
A. Yes. I’d like to point out Document PX-0373. And in
   PX-0373 I’ve indicated the gate in pink so it matches
   the model. And you can see the gate here, and it’s
   wrapping around Fin active region, so it’s on the first
   oxide layer which is on the top and the second oxide
   layer which is over there on the side.
                                                 Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed)
                                                 at 22:17-24 (emphasis added)




                                                                                                 27
        SiO2 and HFO “Operate As One Layer”
        Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 28 of 106 PageID #: 37218




 Dr. Kuhn’s testimony to the jury:
Q. And do the Defendants’ accused devices meet this limitation?
A. Yes, they do. I show here on the left Samsung document PX-0854, and
   on the right GlobalFoundries’s document PX-0843. And I show that
   there is a first oxide on the top. And it is, again, one of these Hafnium
   oxide/silicon dioxide bilayers -- two oxides -- both are required.
Q. And they operate as one layer?
A. Yes, they do, sir.
                                                                    Dkt. 490, June 12, 2018 AM Trial Tr.
                                                                    (Sealed) at 15:3-9




                                                                                                           28
Dongwon Kim Admits That there is One Oxide:
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 29 of 106 PageID #: 37219

              “the Oxide”


  Q. Now, Dr. Kim, the -- in the 14-nanometer
     devices, there is one continuous layer of oxide --
     of gate oxide that wraps around all three sides of
     the Fin, correct?
  A. Yes, that is correct.
  Q. And there there’s a gate which is formed on the
     oxide that exists on all three sides, correct?
  A. That is correct.

                                          Dkt. 494, June 13, 2018 PM Trial Tr. at 16:5-11
                                          (Dongwon Kim cross) (emphasis added)



                                                                                            29
          Dongwon Kim: SiO2 and HfO Form
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 30 of 106 PageID #: 37220

          “One Continuous Layer of Oxide”
  “One continuous layer of oxide -- of gate oxide”

Q. Now, Dr. Kim, the -- in the 14-nanometer devices, there is one
   continuous layer of oxide -- of gate oxide that wraps around
   all three sides of the Fin, correct?
A. Yes, that is correct.
                                                  Dkt. 494, June 13, 2018 PM Trial Tr. at 16:5-8 (cross)



  ”gate oxide is a combination of silicon dioxide and
  hafnium oxide”
Q. That gate oxide is a combination of silicon dioxide and
   Hafnium oxide, correct?
A. That is correct.
                                               Dkt. 494, June 13, 2018 PM Trial Tr. at 16:12-14 (cross)
                                                                                                           30
     Heedon Jeong: SiO2 and HfO Form
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 31 of 106 PageID #: 37221

      “One Continuous Oxide Layer”


QUESTION: And so just like in that figure, it’s depicting
one continuous – continuous oxide layer on all three sides
of the Fin, correct?

ANSWER: Correct.

                           Dkt. 493, June 13, 2018 AM Trial Tr. at 52:9-12 (Heedon Jeong)




                                                                                            31
    Dr. Kuhn: SiO2 and HfO Form “One Layer”
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 32 of 106 PageID #: 37222




Q. Now, what is this gate oxide layer in the accused devices
   made up of?
A. The gate oxide layer has two components. There’s a
   component called Hafnium oxide, which is a dark color in
   these images. And there’s a component called silicon oxide or
   silicon dioxide which is the light layer in the images.
                  Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed) at 11:19-24 (Dr. Kuhn) (emphasis added)




Q. Do these components, the Hafnium oxide and the silicon
   dioxide, do these components operate as one layer?
A. Yes, sir.
                                     Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed) at 12:9-11 (Dr. Kuhn)


                                                                                                           32
      Dr. Subramanian: SiO2 and HfO Form
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 33 of 106 PageID #: 37223

               “One Gate Oxide”
Q. After refreshing your recollection, you would agree that
   the accused devices have one gate oxide which -- which
   wraps around the surface?
A. Yes.
Q. And that one gate oxide is Hafnium oxide and silicon
   dioxide, fair?
A. Yes, it has both of those layers in there.
Q. Sir, let me reask the question. There’s one gate oxide?
A. Yes, sir.
Q. Made up of Hafnium oxide and silicon dioxide, yes or no?
A. Yes, sir.
                                          Dkt. 496, June 14, 2018 AM Trial Tr. at 85:17-86:1
                                          (Subramanian cross) (emphasis added)
                                                                                               33
   Dr. Wallace: SiO2 and HfO “Work Together
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 34 of 106 PageID #: 37224

            to Form the Gate Oxide”

Q. (By Mr. Sheasby) So the gate oxide in the accused devices is
   composed of silicon dioxide and Hafnium oxide, correct?
A. That’s correct.
Q. And they work together to form the gate oxide, correct?
A. That’s correct.
Q. And so there is this gate oxide layer and on top of it is formed
   a gate, correct?
A. That’s correct.
Q. And that gate oxide layer is formed on the Fin, correct?
A. That’s correct.
                                       Dkt. 494, June 13, 2018 AM Trial Tr. at 196:18-197:3 (Wallace
                                       cross) (emphasis added)


                                                                                                       34
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 35 of 106 PageID #: 37225




           Upper Surface with Thickness
           Greater or Equal to Sidewalls




                                                                                      35
  Claim Element Refers to Surfaces, Not Points
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 36 of 106 PageID #: 37226




“a gate oxide layer which is formed on both side-walls of the
Fin active region protruded from said second oxide layer”

“a first oxide layer which is formed on the upper surface of
said Fin active region with a thickness greater or equal to
that of the gate oxide”




                                                                                            36
   Heedon Jeong Admitted Element Met
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 37 of 106 PageID #: 37227




QUESTION: The oxide below the gate on all three sides
of the Fin in Samsung’s 40 – 14-nanometer process is
generally equivalent in thickness, correct?
ANSWER: They are equivalent.
                                             Dkt. 493, June 13, 2018 AM Trial Tr. at 47:16-20


QUESTION: Would you explain whether there are any
differences between the gate oxide layer that resides
along the sides walls and along top of the Fin?
ANSWER: There is no difference on the gate oxide on
the sides and the gate oxide on the top.
                                             Dkt. 493, June 13, 2018 AM Trial Tr. at 49:20-24



                                                                                                37
Heedon Jeong’s Discussion Of Process Is Separate
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 38 of 106 PageID #: 37228




           ANSWER: On both sides and on top, and all
           of this is carried out as one process with the
           same thickness.

                                                 Dkt. 493, June 13, 2018 AM Trial Tr. at 49:13-14




                                                                                                    38
      Dr. Kuhn Concluded Element Met
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 39 of 106 PageID #: 37229




A. I now want to talk about the thickness being
   greater or equal to that of the gate oxide. And
   in Samsung’s case the thickness will be
   equal. And if it’s equal, we will have gate
   control from both the top and the sides of the
   Fin.
Q. So is this limitation met in the accused
   devices?
A. Yes.          Dkt. 490, June 12, 2018 AM Trial Tr. (Sealed) at 15:18-23




                                                                                       39
Samsung’s Internal Documents Show Equal Thickness
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 40 of 106 PageID #: 37230




      Dr. Kuhn’s testimony to jury:




                                                                                             40
Samsung’s Internal Documents Show Equal Thickness
            Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 41 of 106 PageID #: 37231




  Dr. Kuhn’s testimony to the jury:

  Q. And what else to the Defendants’ internal
     documents show about this feature?
  A. I also show, again, from PX-0853 – this is
     now the specification for the thin gate
     device, the performance device, the one that
     the majority of the transistors are made from.
     And it shows a specification for the interface
     layer – that’s the silicon dioxide layer – and
     for the High-k layer – that’s the Hafnium
     layer – and it shows it equal on all sides.
   Dkt. 490, June 12, 2018 AM Trial Tr.
   (Sealed) at 16:16-24 (Dr. Kuhn)
   (emphasis added)

                                                                                                  41
      Dr. Kuhn Confirmed That Her Analysis
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 42 of 106 PageID #: 37232

               Was Representative

Q. Now, what are the devices that you analyzed for
   infringement?
A. I analyzed transistors incorporating the Defendants’ 14-
   nanometer bulk FinFET technology. There are two variants
   of the process the Defendants used. 14LPE, which is an early
   process, and 14LPP, which is their more mature process.
                                                       Dkt. 489, June 12, 2018 AM Trial Tr. at 72:8-12


Q. And so is the analysis you’re going to go through, is it
   representative of all the 14-nanometer LPE/LPP devices,
   chips, and products?
A. Yes, sir.
                                                      Dkt. 489, June 12, 2018 AM Trial Tr. at 73:21-24

                                                                                                         42
                    Dr. Kuhn’s Methodology
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 43 of 106 PageID #: 37233




Q. Now, did you also independently confirm these thicknesses
   with measurements?
A. Yes, sir, I did. I went to the TechInsights picture . . . . And
   I took their image and I added measurements of my own.
   These are these black squares here. And I did it in the
   same way I would have done if I’d been at Intel and asked
   to make a manual measurement. I then plotted these
   measurements over on the side, and I used warm colors
   for the upper surface, which would be the first oxide. And
   I used cool colors for the side surface, which would be the
   gate oxide. And you see the same thing. Just like as in the
   Defendants’ measurements, the top surface and the side
   surfaces are equal with manufacturing variation.
                                               Dkt. 490, June 12, 2018 AM sealed Trial Tr. at 19:3-22
                                                                                                        43
                     Dr. Kuhn’s Methodology
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 44 of 106 PageID #: 37234




Q. And the claims refer to the upper surface of the Fin, correct?
A. Yes, sir.
Q. All right. So in order to make the comparison between the
   side-walls and the upper surface, you need more than one
   point on the upper surface?
A. Yes, sir.
Q. The claim does not say the tip of the Fin, does it?
A. No, it does not, sir.

                                                  Dkt. 489, June 12, 2018 PM Trial Tr. at 103:3-11




                                                                                                     44
                     Dr. Kuhn’s Methodology
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 45 of 106 PageID #: 37235




Q. And in this case, how many -- how many sets of
   measurements, roughly, did you make in analyzing the
   Defendants’ products?
A. I’m trying to remember, not even all of them are in my report
   because I have a summary table, but I remember doing at
   least six Fins for each of the situations that we had an
   analysis. So it was multiple samples because I wanted to
   make sure I had a large data set.

                                                  Dkt. 489, June 12, 2018 PM Trial Tr. at 101:12-15




                                                                                                      45
                  Dr. Kuhn’s Conclusion
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 46 of 106 PageID #: 37236




Q. And so when you take all the data that you
   measured, all the measurement data that you
   took, what were your average values?
A. My average values for the logic transistors, for
   all the data I had, was an upper surface
   measurement of 2.78 nanometers and a side-
   wall measurement of 2.65 nanometers.


                                     Dkt. 497, June 14, 2018 PM Trial Tr. at 171:16-21




                                                                                         46
        Dr. Wallace Proposed Averaging
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 47 of 106 PageID #: 37237

            to Determine Thickness


Q. . . . . You would agree that to measure a TEM
   image, it would be appropriate to average
   the thickness numbers at the top and sides
   of the Fin, correct?
A. I would -- I would agree that averaging
   would be appropriate.
                                          Dkt. 494, June 13, 2018 PM Trial Tr. at 185:1-5
                                          (Wallace cross)




                                                                                            47
                  Dr. Kuhn’s Conclusion
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 48 of 106 PageID #: 37238




Dr. Kuhn’s testimony to the jury:




                                                                                      48
                  Dr. Kuhn’s Conclusion
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 49 of 106 PageID #: 37239




                                                                                      49
                  Dr. Kuhn’s Conclusion
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 50 of 106 PageID #: 37240




Dr. Kuhn’s testimony to the jury:




                                                                                      50
                  Dr. Kuhn’s Conclusion
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 51 of 106 PageID #: 37241




Dr. Kuhn’s testimony to the jury:




                                                                                      51
                  Dr. Kuhn’s Conclusion
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 52 of 106 PageID #: 37242




  Q. And I noticed on the charts that you have
     here, for the upper surface you’ve actually
     got three data points?
  A. Yes, sir, all my measurements that I made
     had three data points on the top.
                                               Dkt. 497, June 14, 2018 PM Trial Tr. at 171:22-25




                                                                                                   52
                  Dr. Kuhn’s Conclusion
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 53 of 106 PageID #: 37243




Q. So then based on all the data that you’ve seen and
   measured and collected, what’s your conclusion
   with respect to the thicknesses of the gate oxide in
   [sic] the first oxide?
A. All the data I’ve seen says the thicknesses on the
   top and the sides are equal.
                                     Dkt. 497, June 14, 2018 PM Trial Tr. at 172:16-20




                                                                                         53
                    Dr. Kuhn’s Methodology
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 54 of 106 PageID #: 37244




Q. But, do the Defendants consider this -- these thicknesses to
   be equal?
A. Yes. Dr. Samavedam says that the Hafnium dioxide layer,
   which is formed on all sides of the Fin, is intended to be of
   equal thickness and is, in fact, of equal thickness.




                                              Dkt. 490, June 12, 2018 AM sealed Trial Tr. at 18:16-19:22
                                                                                                           54
Defendants Experts Provided No Alternative Data
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 55 of 106 PageID #: 37245




  Dr. Wallace:

     Q. Now, you didn’t measure the thickness in any of
        the images used in your report, correct?
     A. Correct.
                                           Dkt. 494, June 13, 2018 PM Trial Tr. at 185:6-7 (cross)


  Dr. Subramanian:

     Q. And you actually don’t make any measurements
        whatsoever of any TEM, fair point?
     A. Yes, sir.
                                                    Dkt. 496, June 14, 2018 PM Trial Tr. at 95:11-13 (cross)
                                                                                                           55
Dr. Kuhn: Variance at Atomic Level Points On Surface
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 56 of 106 PageID #: 37246




             “If you look in the area here of the silicon
      dioxide component and the Hafnium component,
      you’ll see the individual atomic layers there.
      This is actually a very nice film. It’s very
      continuous and uniform around the Fin.
             And it’s an atomic layer film. If you
      think about it, it’s kind of like they’ve wrapped
      marbles around the Fin at the atomic level.
             And as you can imagine, if you’re
      wrapping marbles around the Fin, there’s going
      to be some manufacturing variation.”
                                                Dkt. 490, June 12, 2018 AM Trial Tr. (sealed) at 17:13-22



                                                                                                            56
Dr. Samavedam: Layer Still Equal On Sidewalls And
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 57 of 106 PageID #: 37247

   Upper Surface Despite Atomic Point Variance

  Q. (By Mr. Sheasby) I’ll represent to you that Dr. Kuhn
      prepared this demonstrative showing the thicknesses
      of the Hafnium oxide layer at different positions in
      the Fin. Would it surprise you that there are those
      types of variances in the Hafnium oxide thickness
      in the 14-nanometer FinFET devices?
  A. No.
  Q. Despite those variances, the thickness of the High-k
     or Hafnium oxide layer that wraps around the Fin
     is equal, correct?
  A. Yes.
                                               Dkt. 494, June 13, 2018 PM Trial Tr. at 112:16-19 (cross)


                                                                                                           57
                           HfO Variance
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 58 of 106 PageID #: 37248




Dr. Kuhn’s testimony to the jury:




                                                                                      58
  Understanding of POSA Must Be Considered
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 59 of 106 PageID #: 37249




“The meaning of patent terms depends on the
usage of those terms in context by one of skill in
the art at the time of application.”

-- Middleton, Inc. v. 3M Co., 311 F.3d 1384, 1389 (Fed. Cir.
2002).




                                                                                            59
Dr. Subramanian: POSA Reading the Claim
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 60 of 106 PageID #: 37250

    Understands Atomic Point Variance


  Q. In other words, when a person of ordinary
     skill in the art is reading the ’055 patent and
     reading the claim that says equal thickness
     on the upper surface and equal thickness on
     the side walls, that person is reading that
     patent with the understanding of
     manufacturing tolerances, fair point?
  A. Yes, sir.
                                          Dkt. 494, June 14, 2018 AM Trial Tr. at 99:20-100:1 (cross)




                                                                                                        60
 Dr. Kuhn Performed Proper DOE Analysis
   Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 61 of 106 PageID #: 37251




Q. So even with manufacturing variation then is the limitation
   met under the, for example, Doctrine of Equivalents?

A. Yes, it would be. And under the Doctrine of Equivalents,
   the differences in the oxide layer thicknesses are
   insubstantial. I might point out that if they were
   insubstantial, Samsung would have problems with its
   devices. But they’re insubstantial, they have substantially
   -- excuse me -- the same function, and preventing short
   circuiting between the Fin active region and the gate in
   substantially the same way by using a thin layer of
   insulating oxide material that does not conduct charge
   carriers to provide the same result in preventing the flow of
   charge carriers between the Fin active region and gate.
                                             Dkt. 490, June 12, 2018 AM Trial Tr. (sealed) at 20:11-25

                                                                                                         61
Defendants Admit Gate Function on All Three Sides
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 62 of 106 PageID #: 37252




    QUESTION: There’s a gate oxide that’s present on both sides
    of the Fin, correct?

    ANSWER: Yes, gate oxide. And the gate wraps around the
    Fin, all three sides of the Fin.
                                                 Dkt. 493, June 13, 2018 AM Trial Tr. at 46:22-23
                                                 (Heedon Jeong)



    Q. Now, you said something interesting to me. You called your
       device a tri-gate device. Do I have your testimony correct?
    A. Yes.
    Q. And what you referred to as a tri-gate device is describing a
       gate that surrounds all sides of the Fin, correct?
    A. Yes.                          Dkt. 494, June 13, 2018 PM Trial Tr. at 104:22-105:4
                                                 (Samavedam cross)


                                                                                                    62
                                No Vitiation
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 63 of 106 PageID #: 37253




• Defendants: Every point on the upper surface must
  be thicker than or equal to every point on both
  sidewalls

• Dr. Kuhn: average equal thickness between upper
  surface and sidewalls is equivalent




                                                                                          63
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 64 of 106 PageID #: 37254




 Fin Active Region Which is a Wall-Shape
         Single Crystalline Silicon




                                                                                      64
Heedon Jeong Admitted Element Present
   Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 65 of 106 PageID #: 37255




QUESTION: Now, the Fin active region in the 14-nanometer
devices is on the surface of the bulk silicon substrate, correct?

ANSWER: Yes.

QUESTION: It’s a wall-shape single crystalline silicon?

ANSWER: Yes, that’s a single crystalline.

QUESTION: The answer to my question is yes, then?

ANSWER: Yes.

                                               Dkt. 493, June 13, 2018 AM Trial Tr. at 47:21-48:4




                                                                                                    65
    Dr. Wallace Admitted Distinct Side
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 66 of 106 PageID #: 37256

           and Upper Surfaces

     Q. And here, up here, that circle is the upper
        surface of the Fin, correct?
     A. Correct.
     Q. Upper surface is not one point, correct?
     A. It’s a region, that’s correct.
                                      Dkt. 494, June 13, 2018 PM Trial Tr. at 194:23-195:2 (cross)



   Q. (So we agree that the Fins in this case have side-
      walls, correct?
   A. Correct.
                                       Dkt. 494, June 13, 2018 PM Trial Tr. at 195:15-17 (cross)




                                                                                                     66
Dr. Kuhn Concluded Element Literally Present
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 67 of 106 PageID #: 37257




Q. Now, what’s the next element that you analyze?
A. The next element I analyze is a Fin active region,
   which is a wall-shape single crystal silicon on a
   surface of a bulk silicon substrate and connected to
   said bulk silicon substrate. And I broke it into three
   pieces. The first pieces is the Fin active region,
   which is a wall-shaped single crystal silicon. And
   then the other two pieces are on the surface of the
   bulk silicon substrate and connected to the bulk
   silicon substrate.
Q. And do the Defendants’ accused devices include this
   element?
A. Yes.                        Dkt. 489, June 12, 2018 AM Trial Tr. at 76:9-20


                                                                                          67
   Dr. Kuhn Concluded That Samsung’s
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 68 of 106 PageID #: 37258

         Design is Fully Depleted



“And what I show here is PX-0852. This is an
internal Samsung document. What you see in the
document is the wall-shape Fin active region, as
we’ve talked about with Professor Lee’s testimony.
That wall-shape Fin active region is what creates
the fully depleted region that allows for the
improved short channel effects.”
                                             Dkt. 489, June 12, 2018 AM Trial Tr. at 77:2-8
                                             (emphasis added)




                                                                                              68
   Dr. Kuhn Concluded That Samsung’s
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 69 of 106 PageID #: 37259

         Design is Fully Depleted



A. This is this point of the wall-shaped Fin active region
creating a fully depleted region in the device. Keep in
mind in the '055 patent, the shape of the Fin active
region, the wall-shape creates a fully depleted region,
and that’s important for producing the short channel
effects.’’


                                             June 14, 2018 PM Trial Tr. at 131:5-9




                                                                                       69
      Dr. Kuhn Concluded That Samsung’s
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 70 of 106 PageID #: 37260

            Design is Fully Depleted

“Yes, there are. And I show here on the left Samsung's
documents, PX-0863, and on the right, GlobalFoundries
documents, PX-0208. And I'll orient the Fin for the jury.
It's right straight at you. And you can see the wall-
shape Fin active region there.”




                                                Dkt. 489, June 12, 2018 AM Trial Tr. at 78:5-9
                                                (emphasis added)




                                                                                                 70
Dr. Kuhn Responded to “Parabola” Argument
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 71 of 106 PageID #: 37261




A. I understand their argument is based on that the – that a
   wall would be flat on the top and sharp corners, not
   rounded.
Q. Now, are rounded Fins still wall-shaped?
A. Yes, sir. And we can see this from Claim 15. Remember
   Claim 15 is a part of the patent claims. It includes the
   devices claimed in Claim 1, and that includes the Fin active
   region and wall-shape language. And it adds the comment:
   Wherein the top two corners of said Fin active region are
   chamfered. And so the Court has defined chamfered to be
   beveled or rounded. So that would be the top two corners
   of the Fin active region are beveled or rounded. So the
   patent itself contains language that has in it the idea of
   beveled or rounded Fins. So they’re clearly part of what
   Professor Lee was thinking about when he used the term
   “wall-shape.”                Dkt. 490, June 12, 2018 AM Trial Tr. (sealed) at 5:11-6:3
                                                                                            71
                  Dr. Kuhn’s DOE Analysis
   Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 72 of 106 PageID #: 37262




Q. Now, would this element also be met under the
   Doctrine of Equivalents?
A. Yes, sir. And under the Doctrine of Equivalents, this
   element, the wall-shape Fin active region, would
   provide substantially the same function; that is,
   providing an increased channel area here along which
   the gate acts to control the flow of charge carriers. In
   substantially the same way, a tall narrow channel rising
   from the plane of the substrate to achieve the same
   results. And that, of course, is the improved on/off
   channel characteristics, the improved short channel
   effects over planar structures.
                                           Dkt. 490, June 12, 2018 AM Trial Tr. (sealed) at 6:7-18


                                                                                                     72
Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 73 of 106 PageID #: 37263




 Substantial Evidence That GFI Infringed




                                                                                      73
GFI Published GlobalFoundries’ 14LPP Offer Sheet
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 74 of 106 PageID #: 37264




                                                                                           74
GFI Published GlobalFoundries’ 14LPP Sales Kit
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 75 of 106 PageID #: 37265




                                                                                          75
GFI Owns the GlobalFoundries Trademarks
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 76 of 106 PageID #: 37266




                                                                                       76
GFI Declared that It Uses Trademarks in Commerce
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 77 of 106 PageID #: 37267

    for Semiconductors and Integrated Circuits




                                                                                           77
Joint Samsung/GloFo Press Release Identifies GFI
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 78 of 106 PageID #: 37268




                                                                                           78
Joint Samsung/GloFo Press Release Identifies GFI
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 79 of 106 PageID #: 37269




   QUESTION: So this is Exhibit 55.
   ANSWER: Uh-huh.
   QUESTION: I think you’ll recognize this as a press release.
   ANSWER: Uh-huh.
   QUESTION: And I want to call your attention to the second
   page. About midway, there’s a section called about
   GlobalFoundries. Do you see that?
   ANSWER: Yes.
   QUESTION: Oh, and just to make sure that there’s no
   confusion, if you look at the third page --
   ANSWER: Uh-huh.
   QUESTION: -- at the very top, it says: GlobalFoundries, Inc.,
   is the owner in the United States. Do you see that phrase?
   ANSWER: Yeah.
                                          Dkt. 493, June 13, 2018 AM Trial Tr. at 77:10-25
                                          (William Barrett)
                                                                                             79
Joint Samsung/GloFo Press Release Identifies GFI
     Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 80 of 106 PageID #: 37270




GFI is the only entity owned by ATIC:




                                                                                           80
     Case Law Does Not Require Pricing
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 81 of 106 PageID #: 37271




“Were the lack of definitive pricing or the prospect of an
immediate sale dispositive, sellers of products that by their
nature defy such pricing and are incapable of being purchased
in a prototypical way . . . would be out of reach for the
purpose of specific personal jurisdiction, free to peddle their
allegedly infringing wares in any forum without having made
an ‘offer to sell.’ As the Federal Circuit has stated, ‘[o]ne of
the purposes of adding ‘offer to sell’ to § 271(a) was to
prevent exactly the type of activity [defendant] has engaged
in, i.e., generating interest in a potential infringing product to
the commercial detriment of the rightful patentee.’”

-- C.R. Daniels, Inc. v. Naztec Intern. Group, LLC, No. ELH-
11-01624, 2011 WL 6026293, at *12-13 (D. Md. Dec. 2, 2011)
(internal citations; emphasis added) (quoting 3D Systems, Inc. v.
Aarotech Labs., Inc., 160 F.3d 1373, 1379 (Fed. Cir. 1998)).

                                                                                       81
            Case Law Does Not Require Pricing
        Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 82 of 106 PageID #: 37272




“Although price terms were allegedly not discussed, Hanna’s presentations
were sales pitches, intended to generate customer interest and potential future
sales . . . . [T]he audiences of Hanna’s presentations were prospective
customers . . . . Hanna’s presentations were more than informational sessions
lacking any commercial intent. Like C.R. Daniels, the presentations were
designed to generate interest in the Eagle and produce future sales . . . . Sales
of these sophisticated, technical products take significant time to progress to a
final decision to purchase and presentations like Hanna’s in Minnesota are part
of the process. This squarely fits within the ‘generating interest in a potential
infringing product to the commercial detriment of the rightful patentee’
definition that § 271(a)’s ‘offer to sell’ language was aimed at preventing.”

-- Rudolph Techs., Inc. v. Camtek Ltd., No. 15-1246 ADM/BRT, 2015 WL
5039295, at *9 (D. Minn. Aug. 26, 2015) (internal citations, quotations
omitted; emphasis added)


                                                                                              82
           Case Law Does Not Require Pricing
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 83 of 106 PageID #: 37273




Compare limited holding of Defendants’ case law citation:

“ [T]ransmittal of e-mails containing technical data from SUMCO to Samsung
Austin cannot constitute an ‘offer to sale.’ First, unlike the price quotation
letters in 3D Systems, the e-mails, while containing a description of the
allegedly infringing wafers, do not contain any price terms. Accordingly, on
their face, the e-mails cannot be construed as an ‘offer’ which Samsung Austin
could make into a binding contract by simple acceptance.”

-- MEMC Elec. Materials, Inc. v. Mitsubishi Materials Silicon Corp., 420
F.3d 1369, 1376 (Fed. Cir. 2005) (emphasis added) (only evidence submitted
of alleged offers were “emails containing technical data”)



                                                                                             83
 Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 84 of 106 PageID #: 37274




The Jury’s Validity Verdict is Reasonable and
     Supported by Substantial Evidence




                                                                                       84
Presumption of Validity Alone is Substantial
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 85 of 106 PageID #: 37275

   Evidence Supporting a Validity Verdict


“Under the law set by Congress, a jury or a court may
reach a conclusion that a patent remains valid solely
on the failure of the patent challenger’s evidence to
convincingly establish the contrary. A patent being
presumed valid at birth, § 282, a patentee need
submit no evidence in support of a conclusion of
validity by a court or a jury.”

-- Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806
F.2d 1565, 1570 (Fed. Cir. 1986) (emphasis original)


                                                                                        85
  Dr. Kuhn: Mizuno Does Not Disclose a
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 86 of 106 PageID #: 37276

    Bulk Silicon Substrate (All Claims)


Q. What’s the first claim that you analyze?

A. The first claim that I analyzed was the claim about the
   bulk silicon substrate, the SOI. And the Mizuno –
   whoops – Mizuno fails to disclose the bulk silicon
   substrate. And, of course, Professor Lee’s invention
   is a bulk FinFET with a bulk substrate.


                                          Dkt. 497, June 14, 2018 PM Trial Tr. at 129:16-22
                                          (emphasis added)



                                                                                              86
Dr. Kuhn Clarified that Mizuno is SOI, Not Bulk
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 87 of 106 PageID #: 37277




  Q. (By Mr. Choung) Now, earlier, counsel showed you
     a picture -- a figure from Mizuno.
  A. Yes, sir.
  Q. Do you recall that figure?
  A. 8B, maybe.
  Q. And he asked you if there was a projection that was
     connected to a substrate?
  A. Yes, sir?
  Q. What kind of substrate was that?
  A. That was actually an SOI device.
  Q. All right. So that projection is not actually connected
     to a bulk substrate?
  A. No, it’s not.
                                                    Dkt. 497, June 14, 2018 PM Trial Tr. at 195:8-18
                                                    (redirect; emphasis added)
                                                                                                       87
Dr. Kuhn: Wall-Shape Creates Full Depletion
   Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 88 of 106 PageID #: 37278




 Q. All right. So what’s the next part of the Claim 1 that
    you analyzed?
 A. I analyzed the Fin active region, which is wall-
    shaped.
 Q. So why is this significant?
 A. This is this point of the wall-shaped Fin active region
    creating a full depleted region in the device. Keep in
    mind in the ’055 Patent, the shape of the Fin active
    region, the wall-shape creates a fully depleted region,
    and that’s important for producing the short channel
    effects.
                                             Dkt. 497, June 14, 2018 PM Trial Tr. at 131:1-9
                                             (emphasis added)

                                                                                               88
Dr. Kuhn: Dr. Subramanian’s Paper Agreed that
   Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 89 of 106 PageID #: 37279

     Fin Geometry Creates Full Depletion




                        “And I cite here a paper from Dr. Subramanian,
               it’s a TED paper from 2001. And they also discuss this
               idea that a Fin geometry where you have a Fin that’s made
               thin enough when viewed from above that the two gates
               control the entire fully depleted channel film. So the
               Defendants’ expert is also agreeing with this observation.”
                                              Dkt. 497, June 14, 2018 PM Trial Tr. at 131:24-132:5 (Dr.
                                              Kuhn) (emphasis added)



                                                                                                      89
  Dr. Kuhn: Mizuno Does Not Disclose a
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 90 of 106 PageID #: 37280

        Wall-shape Fin (All Claims)



A. Mizuno is using this implant to control the short
   channel effects. There’s no evidence in Mizuno that
   they have any intention of using the Fin shape and
   gates to create the fully depleted Fin active region,
   the fully depleted Fin active region. And there’s an
   enormous amount of discussion about that implant
   and its relationship to other features in the device.

                                            Dkt. 497, June 14, 2018 PM Trial Tr. at 132:8-14
                                            (emphasis added)




                                                                                               90
  Dr. Kuhn: Mizuno Does Not Disclose Non-
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 91 of 106 PageID #: 37281

Overlapping S/D and Gate Regions (All Claims)
  Q. So is there anything in Mizuno that actually says or
     teaches this except where the said gate overlaps?
  A. No, there’s nothing that teaches that, and there’s a
     fair number of things that teach opposite to that. If
     you’ll notice the place where the Defendants have
     cited, it’s formed with a source and drain region
     which are diffused layers. This is the same
     observation I made, except I’m recognizing that the
     diffusion will occur in all directions, which will put
     the source/drain under the gate. And there’s no
     explicit disclosure as there is in the ’055 patent that
     the -- the exception where the gate overlaps with the
     Fin active region. That’s not mentioned in this.
                                                 Dkt. 497, June 14, 2018 PM Trial Tr. at 134:4-16
                                                 (emphasis added)
                                                                                                    91
Dr. Subramanian Admitted No Express Disclosure of
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 92 of 106 PageID #: 37282

        Non-Overlapping Regions in Mizuno


    Q. Now, your evidence that the Mizuno reference
       describes a source and drain region that doesn’t
       overlap with the gate region is the passage that you
       put at 9, 13 through 16, correct?
    A. That’s right.
    Q. And that doesn’t expressly say anything about
       overlap or lack or overlap, fair point?
    A. That’s true.

                                             Dkt. 497, June 14, 2018 PM Trial Tr. at 14:22-15:4
                                             (cross) (emphasis added)




                                                                                                  92
    Dr. Kuhn: Mizuno Does Not Disclose
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 93 of 106 PageID #: 37283

         a Metal Layer (All Claims)




Q. So, Dr. Kuhn, does Mizuno ever specify –
   specifically expressly specify the use of a metal
   contact?
A. No, sir.

                                      Dkt. 497, June 14, 2018 PM Trial Tr. at 135:14-22
                                      (emphasis added)




                                                                                          93
 Dr. Kuhn Addressed Mizuno’s Al Wiring
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 94 of 106 PageID #: 37284




          “In a process with a metal contact, the usual
material will be tungsten or a refractory material. So this
aluminum wiring is not one of the source/drain with a
gate. It’s sitting up further. And that, in combination
with the previous page which declares the use of
polysilicon or amorphous silicon in the contact region,
we have a pretty typical description of a DRAM
architecture of this era.
        So my assessment is Mizuno is simply discussing
an architecture for their contact that was common at the
time using a polysilicon in the contact region and then an
aluminum wiring layer further up.”
                                            Dkt. 497, June 14, 2018 PM Trial Tr. at 136:3-13
                                            (emphasis added)
                                                                                               94
Dr. Kuhn: Mizuno Does Not Anticipate Claim 5
   Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 95 of 106 PageID #: 37285




   Dependent Claim 5 is not anticipated. Recall that
   Dependent Claim 5 is the claim about the parasitic
   capacitance between the gate and the bulk substrate.
   And it’s the claim with the 20 nanometers to 800
   nanometers. Mizuno does not teach this. So
   Dependent Claim 5 is not anticipated.

                                             Dkt. 497, June 14, 2018 PM Trial Tr. at 137:20-24
                                             (emphasis added)




                                                                                                 95
 Dr. Kuhn Explained that Mizuno Teaches a
   Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 96 of 106 PageID #: 37286

Different Parasitic Capacitance Than Claim 5


 Q. Does Mizuno explicitly say anything about reducing
    parasitic capacitance?
 A. Yes, it does. It does have a disclosure about parasitic
    capacitance, and that’s Mizuno, Column 14, 41
    through 48. And if you run through this disclosure,
    what they’re talking about is what would be called in
    the art a junction capacitance. And that’s a different
    capacitance than what we’re talking about here.
                                             Dkt. 497, June 14, 2018 PM Trial Tr. at 137:25-138:7
                                             (emphasis added)




                                                                                                    96
Dr. Kuhn: Mizuno Does Not Anticipate Claim 6
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 97 of 106 PageID #: 37287




  Q. And what about Claim 6, is there an independent
     reason why Claim 6 isn’t anticipated?
  A. Yes. Mizuno does not teach reducing the contact
     resistance by selecting the size of the contact to be
     greater than the width of the Fin or the length of the
     gate.
  Q. Does Mizuno say anything about contact resistance?
  A. No, it doesn’t.

                                              Dkt. 497, June 14, 2018 PM Trial Tr. at 138:11-17
                                              (emphasis added)



                                                                                                  97
Dr. Kuhn: Mizuno Fails to Anticipate Claim 13 for the
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 98 of 106 PageID #: 37288

     Same Reasons It Fails to Anticipate Claim 1


     Q. So does Mizuno fail to anticipate Claim 13 for the
        same reasons as Claim 1?
     A. Yes, it does. All that common language, the bulk
        substrate, the Fin active region connected to the bulk
        substrate, the wall-shaped Fin active region, the
        source/drain overlap, and the metal layer, all those
        reasons are shared with Claim 1.

                                                 Dkt. 497, June 14, 2018 PM Trial Tr. at 140:15-21




                                                                                                     98
      Dr. Kuhn: Mizuno Also Fails to Disclose
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 99 of 106 PageID #: 37289

       Claim 13’s Unique “Wherein” Clause
Dr. Kuhn opined that Mizuno’s Figure 17 did not depict
enlarging within the oxidation layer approaching the substrate:

                     “You’ll recall that the claim says enlarging
             the width of said Fin active region within the
             oxidation layer as it approaches the bulk substrate.
             You’ll notice here in the figure, it’s straight. So
             that figure shows that this is not happening, and it’s
             not disclosing it.”
                                                          Dkt. 497, June 14, 2018 PM Trial Tr. at
                                                          140:15-21




                                                                                                    99
      Dr. Kuhn: Mizuno Also Fails to Disclose
        Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 100 of 106 PageID #:

       Claim 13’s Unique “Wherein” Clause
                                           37290




Dr. Kuhn opined that Mizuno’s Figure 18 did not depict
enlarging within the oxidation layer approaching the substrate:
                “Figure 18 clearly shows tapering on the top, and
                Dr. Subramanian has pointed out that he believes
                that there’s also tapering on the bottom. And I just
                disagree. I look at this. I don’t see tapering. I
                don’t see that a POSA would see tapering. It’s very
                difficult for me to believe that a person reading this
                patent would interpret that as tapered down here.”
                                                     Dkt. 497, June 14, 2018 PM Trial Tr. at 141:8-15
                                                     (emphasis added)




                                                                                                        100
    Dr. Kuhn: Mizuno Does Not Teach
  Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 101 of 106 PageID #:

      Contact Resistance (Claim 13)
                                     37291




A. Mizuno does not discuss reducing the
   resistance by enlarging. In fact, it never really
   discusses resistance at all.

                                          Dkt. 497, June 14, 2018 PM Trial Tr. at 143:2-4




                                                                                            101
Dr. Kuhn: Mizuno Does Not Disclose Elements of
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 102 of 106 PageID #:

       Claims 11, 12, or 15 “At Any Level”
                                         37292




   Q. Does Mizuno also fail to anticipate Dependent
      Claims 11 and 12?
   A. Yes, it does. It never talks about – it never talks
      about doping junction depth at all. You’ll recall that
      that’s the claim that discusses where the junction
      depth is. There’s no mention of this in Mizuno at
      any level, so neither of those two claims are
      anticipated.
   Q. And what about Claim 15?
   A. Same thing. Claim 15 does not – Mizuno does not
      disclose chamfering.
                                                Dkt. 497, June 14, 2018 PM Trial Tr. at 139:12-21
                                                (emphasis added)


                                                                                                    102
   Dr. Kuhn: No Motivation to Combine
    Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 103 of 106 PageID #:

           Mizuno and Seliskar
                                       37293




Q. So, Dr. Kuhn, would a person of ordinary skill in the art
   combine Mizuno and Seliskar?
A. No. First, they’re incompatible designs. This is a really
   different device than we’re talking about with Mizuno.
   One of them is SOI. One of them is not. One of them is
   3D. One of them is planar. And they’re both a long way
   from the ’055 in nodes, Mizuno being five nodes away,
   Seliskar being 10 nodes away. But they’re still five nodes
   from each other.
       The reason this is important is because five nodes is
   five cycles of processes and manufacturing tools. It is not
   easy to jump even from one node to the other. Jumping
   five nodes is extremely hard. Jumping 10 is just silly.

                                              Dkt. 497, June 14, 2018 PM Trial Tr. at 149:23-150:10
                                              (emphasis added)
                                                                                                      103
     Dr. Kuhn: No Motivation to Combine
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 104 of 106 PageID #:

              Mizuno and Hieda
                                         37294




Dr. Kuhn identified two de-motivating differences between
Mizuno and Hieda, the first being implant versus no implant:

  “Now there’s two significant difference [sic] between the two
  patents. Keep – recall that from Mizuno, we have this
  architecture with this hovering implant, and a lot of discussion
  about how to create short channel effects by operating against
  that implant. There’s no discussion of any movement of the
  Fin active region for this.
          Hieda has no implant in the middle. There
  source/drain regions are highlighted here just as visual aid,
  but notice there’s nothing in there that’s equivalent to this
  hovering implant.”

                                                Dkt. 497, June 14, 2018 PM Trial Tr. at 155:2-19
                                                (emphasis added)

                                                                                                   104
     Dr. Kuhn: No Motivation to Combine
      Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 105 of 106 PageID #:

              Mizuno and Hieda
                                         37295




Dr. Kuhn identified a second de-motivating difference between
Mizuno and Hieda—their respective S/D doping strategies:

    “They’re quite different. Recall, Mizuno has a doping strategy
    that we’ve discussed before with regards to the source/drain
    intruding under the gate. It’s a layer that does not fill the
    entire region of the projection. It’s just working around the
    edge of the projection as you see here.
              In Hieda, one of the key features of Hieda is the
    source/drain region that intrudes under the gate. But the
    source/drain region also fills the entire projection. So they’re
    really dramatically different architectures. And a POSA would
    not either grab this architecture and put it over there, nor
    would they start trying to stand this architecture just because
    they saw this patent because of all the interaction with the
    central doping region.”
                                                     Dkt. 497, June 14, 2018 PM Trial Tr. at 155:2-19
                                                     (emphasis added)
                                                                                                        105
Dr. Kuhn Responded to “Breakdown” Argument
       Case 2:16-cv-01314-JRG Document 665-2 Filed 07/26/19 Page 106 of 106 PageID #:
                                          37296




         “Okay. What the Defendants are pointing to is the idea of
the chamfering of the slide. And they’re point to the idea that there
will be areas here in the corner with breakdown.
         And the Defendants have discussed the breakdown features,
and those are important features in our technology generations.
         The issue here is that with this implant region, as I showed
you the source/drain region design that Mizuno is using, we have a
situation where a POSA would not be motivated to start chomping
away at this . . . . [I]t’s just a situation where a POSA would not be
willing to risk the architecture that’s so characteristic of this patent
in order to achieve a gain that they might be able to achieve by
some other technique.”
                                                 Dkt. 497, June 14, 2018 PM Trial Tr. at 155:2-19
                                                 (emphasis added)

                                                                                                    106
